Case 1:19-cr-20706-UU Document 23 Entered on FLSD Docket 12/23/2019 Page 1 of 3
Case 1:19-cr-20706-UU Document 23 Entered on FLSD Docket 12/23/2019 Page 2 of 3
Case 1:19-cr-20706-UU Document 23 Entered on FLSD Docket 12/23/2019 Page 3 of 3




                      CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on December 23, 2019, the
    foregoing was filed with the Clerk of the Court for filing
    and uploading to the CM/ECF system, which will send a
    notice of electronic filing to all corresponding parties.

                                       By:   _/S/_Daniela Posada__
                                             DANIELA POSADA, Esq.
